

Exhibit 10.1


INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND


THIS INTERNATIONAL DAYWORK DRILLING CONTRACT-LAND (hereinafter called the
“Contract”), dated the 12th day of September, 2008 is made between Zion Oil &
Gas Inc. a corporation organized under the laws of State of Delaware USA having
offices at 6510 Abrams Road, Suite 300 Dallas, Texas 75231 USA and 15 Bareket
St. North Industrial Park Caesarea, 38900, Israel (hereinafter called
“Operator”), and Aladdin Middle East Ltd. a corporation organized under the laws
of State of Delaware USA with the offices at 123 South Market, Wichita Kansas
67202 USA and at Sogutozu Caddesi No: 23 Balgat 06520 Ankara, Turkey
(hereinafter called “Contractor). Each of Operator and Contractor shall
hereinafter be individually referred to as a “Party” and collectively as the
“Parties”.


WHEREAS, Operator desires to have wells drilled on land in the Operating Area,
as defined below, and to have performed or carried out all auxiliary operations
and services as detailed in the Appendices hereto or as Operator require; and


WHEREAS, Contractor is willing to furnish a 3 DH F 320 drilling rig (hereinafter
called the “Drilling Rig“), personnel and other equipment, insurances all as
detailed in the Appendices hereto for the purpose of drilling the said wells and
performing the said auxiliary operations and services for Operator.


NOW THEREFORE THIS CONTRACT WITNESSETH that in consideration of the covenants
herein agreed as follows:


ARTICLE – 1 INTERPRETATION


101. Definitions


In this Contract, unless the context otherwise requires;



 
(a)
“Commencement Date” means the point in the time that the Drilling Rig is rigged
up, passed the rig acceptance test detailed in the Appendices and ready, to
drill the rat hole and mouse hole in the Operating Area;




 
(b)
“Operator’s Items” mean the equipment, material and services which are listed in
the Appendices that are to be provided by or at expense of Operator;




 
(c)
“Contractor’s Items” mean the equipment, material and services which are listed
in the Appendices that are to be provided by or at expense of Contractor;




 
(d)
“Contractor’s Personnel” mean the personnel as listed in the Appendices that are
to be provided by Contractor from time to time to conduct operations hereunder
as listed in the Appendices;




 
(e)
“Country of Operations” means the State of Israel.

 

 
(f)
“Operating Area” means those areas of land in the Country of Operations where
Operator may from time to time be entitled to conduct drilling operations;

 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND

--------------------------------------------------------------------------------


 

 
(g)
“Affiliated Company” means a company owning 50% or more of the stock of Operator
or Contractor, a company in which Operator or Contractor owns 50% or more of its
stock, or a company 50% or more of whose stock is owned by the same company that
owns 50% or more of the stock of Operator or Contractor;




 
(h)
“Operations Base” means the place or places designated as such by Operator from
time to time, in the Country of Operations.




 
(i)
“Transportation”: means the loading, unloading, trucking, safety vehicle,
permits, insurance and other expenses normally associated with moving heavy
equipment



102. Currency


In this Contract, all amounts expressed in dollars are United States dollar
amounts.


 103. Conflicts


The Appendices hereto are incorporated herein by reference. If any provision of
the Appendices conflicts with a provision in the body hereof, the latter shall
prevail.


104. Headings


The paragraph headings shall not be considered in interpreting the text of this
Contract.


105. Further Assurances


Each Party shall perform the acts and execute and deliver the documents and give
the assurances necessary to give effect to the provisions of this Contract.


106. Contractor’s Status


Contractor, in performing its obligations hereunder, shall be an independent
contractor.


107. Governing Law


This Contract shall be construed and the relations between the Parties
determined in accordance with the substantive laws of England, not including,
however, any of its conflicts of law rules which would direct or refer to the
laws of another jurisdiction. In the event any provision of the Contract is
inconsistent with or contrary to any applicable law, rule or regulation, said
provision shall be deemed to be modified to the extent required to comply with
said laws, rule or regulation, and as so modified said provision and this
Contract shall continue in full force and effect.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 2

--------------------------------------------------------------------------------



ARTICLE II – TERM


201. Effective Date and Duration
 
This Contract shall enter into effect upon execution by the Parties, subject to
the terms and conditions written in the Protocol made by and between Operator
and Contractor, dated June 18, 2008 and Amendment to Protocol made by and
between Operator and Contractor dated July 31, 2008 (hereinafter referred to as
the “Protocol”); and shall remain in full force and effect until the completion
of the services by Contractor and payment of rates specified in this Contract to
Contractor by Operator, as per the Contract, for a period of drilling of at
least 1 (one) exploration well of 4500 meter nominal depth or additional 1 (one)
well to be mutually agreed by and between the Parties in writing, unless
terminated in accordance with Article 202 below.  


202. Termination


Without derogating from the Parties' rights under law, this Contract may be
terminated as follows;



 
(a)
In case the Contractor can not mobilize the Drilling Rig by June 30th 2009 at
latest, Operator shall have the right to terminate Contract, without any
prejudice to the accrued rights of the Parties prior to such termination.
However, Parties can delay the deadline specified herein above for 4 (four)
additional months by a mutual written agreement.




 
(b)
Operator shall have right to terminate this Contract until October 15th, 2008
and no additional payments shall be due to Contractor other than already paid
sums as per this Contract.




 
(c)
Provided that if the Contract is terminated on or after October 15th, 2008 by a
written notice from Operator to Contractor, prior to the commencement of the
mobilization, Operator shall pay Contractor, as liquidated damages and not as a
penalty the sum of USD 1.225.000 (one million two hundred and twenty five
thousand) less any payments made by Operator until such termination as per this
Contract.

 

 
(d)
Immediately if the Drilling Rig becomes an actual or constructive total loss. In
this case, termination shall be without any prejudice to the accrued rights of
Contractor arising out of this Contract. 




 
(e)
In accordance with the terms of the Protocol.



For greater certainty it is hereby agreed that each of the above subsections (a
- e) are independent and that if the Agreement is terminated under one of these
subsections then the remainder of the subsections shall not apply.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 3

--------------------------------------------------------------------------------



203. Continuing Obligations


Notwithstanding the termination of this Contract, the Parties shall continue to
be bound by the provisions of this Contract that reasonably require some action
or forbearance after the cessation of the day rates provided for hereafter.


204. Return of Operator’s Items


Upon termination of this Contract, Contractor shall return to Operator any of
Operator’s Items which are at the time in Contractor’s possession.


ARTICLE III – CONTRACTOR’S PERSONNEL


301. Number, Selection, Hours of Labor and Remuneration


Except where herein otherwise provided, the selection, replacement, hours of
labor and remuneration of Contractor’s Personnel shall be solely determined by
Contractor. Such employees shall be the employees solely of Contractor.
Contractor represents that its personnel will be competent and efficient.


302. Providing Personnel


Contractor shall have its personnel available at the proper drilling location or
at a mutually agreed place ready to conduct operations. Both Parties shall work
together to obtain all visas, work permits and all other government
authorization or documentation required in connection with the entry to,
presence at and/or exit of Contractor’s Personnel from the Country of
Operations, provided that Operator shall bear all expenses to third parties
related thereof in the Country of Operations and Contractor shall bear expenses
to third parties related thereof outside the Country of Operations, and
Contractor shall be solely responsible for and shall meet all costs incurred in
connection with the employment in Turkey and administration of its Personnel and
all other matters relating thereto. Contractor can not be held responsible for
any delay of receiving the work permits after submitting the required documents
to the Operator, if such documents are submitted in a timely manner. It is
understood that the Drilling Rig will not be mobilized until the work permits
are in place.


303. Contractor’s Representative


Contractor shall nominate one of its personnel as Contractor’s Representative
who shall be in charge of the remainder of Contractor’s Personnel and who shall
have full authority to resolve all day-to-day matters, which arise between
Operator and Contractor. All communications between the Parties concerning this
Contract shall be in English and Contractor’s Representative shall be fully
conversant with the English language so as to enable Operator’s Designated
Representative to issue instructions and to receive verbal and written reports
in English


304. Increase in Contractor’s Personnel


Operator may, at any time, request to increase the number of Contractor’s
Personnel and, subject to the Contractor’s approval of such request and
providing additional Personnel, the day rates provided herein shall be adjusted
accordingly.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 4

--------------------------------------------------------------------------------



305. Replacement of Contractor’s Personnel


Contractor shall remove and replace in reasonable time any of Contractor’s
Personnel if Operator so requests in writing provided that Operator submits
reasonable grounds for its requirement.


ARTICLE IV – CONTRACTOR’S ITEMS


401. Obligation to Supply


Contractor shall provide Contractor’s Items and Personnel and perform the
services to be provided or performed by it in accordance with the Appendices
hereto and at all times in a professional manner. Operator shall move or pay the
cost of moving Contractor’s spare parts if it becomes necessary to shift the
site of these items from one location to another in the Country of Operations
during the term of this Contract.


402. Maintain Stocks


Contractor shall be responsible, at its cost, for maintaining adequate stock
levels of Contractor’s Items and replenishing as necessary.


403. Maintain and Repair Equipment


Contractor shall, subject to clause 1001, be responsible for the maintenance and
repair of all Contractor’s Items and will provide all spare parts and materials
required therefore, Contractor shall, if requested by Operator in writing, also
maintain or repair, at its cost, any of Operator’s Items which Contractor is
qualified to and can maintain or repair with Contractor’s normal complement of
personnel and equipment; provided, however, that Operator shall at its cost
provide all spare parts and materials required to maintain or repair Operator’s
Items and basic responsibility and liability for furnishing and maintaining such
items shall remain with Operator, and Operator shall release, indemnify, defend
and hold harmless the Contractor from and against any and all liability, expense
including defense costs and legal fees, and claims for damages of any nature
whatsoever related thereof other than those related to Contractor's, wilful
intent or bad faith.


404. Damage and loss of Contractor’s downhole equipment


Operator shall assume liability at all times for damage to or destruction of
Contractor’s downhole equipment, unless such damage is the result of
Contractor’s negligence or wilful misconduct, including, but not limited to,
drill pipe, drill collars and tool joints. If Contractor’s downhole equipment is
damaged or lost in the well below the rotary table, the Operator shall reimburse
to the Contractor for the lesser of:
 
- The cost of repair of such equipment either owned by Contractor or by third
parties, or
 
- The replacement value of such lost or damaged equipment as shown in Appendix A
Part IV
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 5

--------------------------------------------------------------------------------



All costs relating to repair and/or replacement of Contractor’s downhole
equipment which are damaged or lost, including but not limited to inspection,
testing, repair, replacement shall be paid by the Operator to the Contractor at
cost plus 15 (fifteen) percent, and the time beginning from the occurrence of
such loss elapsing until restart of drilling shall be paid on the basis of the
Standby Rate.


ARTICLE V – CONTRACTOR’S GENERAL OBLIGATIONS
 
501. Performance of the Drilling Rig


Contractor represents that the Drilling Rig is capable of drilling to a depth of
20.000 (Twenty Thousand) feet. Any drill pipe in excess of that furnished by
Contractor shall be supplied by Operator at Operator’s cost.


502. Contractor’s Standard of Performance


Contractor shall carry out all operations hereunder on a daywork basis. For
purposes hereof the term “daywork basis” means Contractor shall furnish
equipment, labor, and perform services as herein provided, for a specified sum
per day under the direction, supervision and control of Operator (the term of
which is deemed to include any employee, agent, consultant or subcontractor
engaged by Operator to direct drilling operations). When operating on a daywork
basis, Contractor shall be fully paid at the applicable rates of payment and
assumes only the obligations and liabilities stated herein. Except for such
obligations and liabilities specifically assumed by Contractor, Operator shall
be solely responsible and assumes liability for all consequences of operations
by both Parties while on a daywork basis, including results and all other risks
or liabilities incurred in or incident to such operations, and Operator shall
release, indemnify, defend and hold harmless the Contractor from and against any
and all liability, expense including defense costs and legal fees, and claims
for damages of any nature whatsoever related thereof other then those related to
Contractor's wilful intent or bad faith.  Contractor shall be informed regarding
all current laws and regulations covering Contactor’s operation of the Drilling
Rig in the Country of Operations before the mobilization of the Drilling Rig to
the Country of Operations and Contractor will comply with such laws and
regulations. Operator shall not be liable for all consequences of
operations related to Contractor's wilful intent or bad faith.


503. Operation of the Drilling Rig


Contractor shall be solely responsible for the operation of the Drilling Rig,
including, without limitation, supervising the moving operations, and
positioning the Drilling Rig and camp at location as required by Operator, as
well as such operations at the drilling location as may be necessary or
desirable for the safety of the Drilling Rig. Operations under this Contract
will be performed on a 24-hour per day basis.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 6

--------------------------------------------------------------------------------



504. Compliance with Operator’s Instructions
 
Contractor shall comply with all instructions of Operator consistent with the
provisions of the Contract including, without limitation, drilling, well control
and safety instructions. Such instructions shall, if Contractor so requires, be
confirmed in writing by the authorized representative of the Operator. In such
case, until receiving written instructions from the Operator to the Contractor,
the Standby Rate shall be applied However, Operator shall not issue any
instructions which would be inconsistent with Contractor’s rules, policies or
procedures pertaining to safety of its personnel, equipment or the Drilling Rig,
and current laws and regulations. Contractor shall have the right to stop or
suspend the work in case Contractor evaluates the instructions of the Operator
to be outside of the scope of this Contract or to cause damage or loss of
Contractor’s Items excluding downhole equipment or Contractors personnel or
inconsistent with the laws and regulations of the County of Operations. However,
it is recognized that Operator has superior knowledge of the laws and
regulations of the Country of Operations and Operator is responsible to issue
verbal or written instructions consistent with the said laws and regulations.


505. Mud and Casing Program


Contractor shall take all reasonable care to follow the mud and casing program
as specified by Operator. Operator shall provide Contractor with these programs
reasonably in advance of Commencement Date of each well to be drilled hereunder.


506. Cutting/Coring Program


Upon Operator’s request, Contractor shall save and identify cutting and cores in
accordance with the Operator’s instructions and shall place them in containers
furnished by Operator at Operator’s sole cost and expense on a cost plus 15%
basis.


507. Records to be kept by Contractor
 
Contractor shall keep and furnish Operator with an accurate record of the work
performed and formations drilled on the IADC-API Daily Drilling Report Form or
other form acceptable to Operator. A legible copy of the said form signed by
Contractor’s Representative shall be furnished by Contractor to Operator.


508. Difficulties during Drilling


In the event of any difficulty arising which precludes either drilling ahead
under reasonably normal procedures or the performance of any other operations
planned for a well, Contractor may suspend the work in progress and shall
immediately notify the Representative of Operator, in the meantime exerting
reasonable effort to overcome the difficulty.


509. Safety Equipment


Contractor shall maintain its well control equipment listed in the Appendices in
good condition at all times and shall use all reasonable means to control and
prevent fires and blowouts and to protect the hole.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 7

--------------------------------------------------------------------------------



ARTICLE VI – OPERATOR’S OBLIGATIONS


601. Equipment and Personnel


Operator shall, at its cost, provide Operator’s Items and Personnel and perform
the services to be provided or performed by it in accordance with the
Appendices. In addition to providing the initial supply of Operator’s Items,
Operator shall be responsible, at its cost, for maintaining adequate stock
levels and replenishing as necessary of such items. When, subject to
Contractor’s acceptance upon Operator’s written request, the Contractor
furnishes or subcontracts for certain items which Operator is required herein to
provide, for purposes of the Contract said items or services shall be deemed to
be Operator furnished items or services, any subcontractors so hired shall be
deemed to be Operator’s subcontractor, and Operator shall not be relieved of any
of its liabilities in connection therewith; for furnishing said items and
services Operator will reimburse Contractor its entire cost plus 15% (fifteen
percent) for handling. and Operator shall release, indemnify, defend and hold
harmless the Contractor from and against any and all liability, expense
including defense costs and legal fees, and claims for damages of any nature
whatsoever related thereof other than those related to Contractor's wilful
intent or bad faith.
 
602. Maintenance and Repair


Operator shall be responsible, at its cost, for the maintenance and repair of
all Operator’s Items which Contractor is not qualified to or cannot maintain or
repair with Contractor’s normal complement of personnel and the equipment.


603. Operator’s Personnel


Operator shall ensure that Operator’s Personnel shall be competent and efficient
and Contractor may treat Operator’s Representative for time being as being in
charge of all Operator’s Personnel.


604. Replacement of Operator’s Personnel


Contractor shall have the right to request in writing Operator to remove and
replace any of Operator’s Personnel provided that Contractor can show reasonable
grounds for such request.


605. Operator’s Representative


Operator may, from time to time, designate a representative(s) for the purposes
of this Contract who shall at all times have access to the Drilling Rig and may,
among other things, observe tests, check and control the implementation of the
mud program, examine cuttings and cores, inspect the work performed by
Contractor or examine records kept on the Drilling Rig by Contractor.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 8

--------------------------------------------------------------------------------



606. Customs or Excise Duties


Operator shall obtain and pay all import and export charges or customs or excise
duties including, without limitation, local sales taxes, value added taxes,
clearing agent’s fees, or other similar taxes or fees that are levied on
Contractor’s and/or Operator’s Items, and Operator shall release, indemnify,
defend and hold harmless the Contractor from and against any and all
liabilities, all expenses including defense costs and legal fees, and claims for
damages of any nature whatsoever related thereof other than those related to
Contractor's wilful intent or bad faith..


607. Drilling Location and Access [THE OPERATING AREA(S) ARE THE LICENSE(S) HELD
BY OPERATOR]


Operator shall provide Contractor with access to the drilling location as well
as any drilling permits, licenses or certificates needed to conduct operations
hereunder. The drilling location so provided shall be surveyed and marked by
Operator and shall be free of obstructions. Operator also shall prepare sound
locations capable of properly supporting the Drilling Rig, and shall be
responsible for a conductor pipe program adequate to prevent soil and subsoil
washout. It is recognized that Operator has superior knowledge of the location
and access routes to the location, and shall advise Contractor of any subsurface
conditions, or obstructions which Contractor might encounter while enroute to
the drilling location or during operation hereunder. In the event subsurface
conditions cause a cratering or shifting of the drilling location surface and
loss or damage to the Drilling Rig or its associated equipment results
therefrom, Operator shall, without regard to the other provisions of this
Contract, including paragraph 1001 hereof, reimburse Contractor to the extent
not covered by Contractor’s insurance, for such loss or damage including payment
of Force Majeure Rate during repair.


608. Taxes


Contractor agrees to prepare and timely file all required income or other tax
returns or declarations required by the government of the area where the
Drilling Rig operates. Upon notification by the Contractor of the amount or
amounts of such taxes paid by it which pertain to the performance by Contractor
under this Contract, accompanied by copies of each such return or declaration,
Operator hereby agrees to reimburse Contractor such amount or amounts less any
interest or penalties arising from the fault of Contractor and levied by any of
the aforementioned governmental bodies. Contractor shall consult with Operator
before filling any such tax returns or paying the applicable taxes.


Operator will provide utmost amount of assistance to Contractor in fulfilling
any taxation issue in the Country of Operations.


609. Bank Letter of Credit


On or after October 31, 2008, Operator will provide a bank Letter of Credit to
the Contractor within 10 days following the date of Contractor’s written
notification to Operator of for the commencement of mobilization from the
Drilling Rig’s current location in Turkey to the exportation port in Turkey for
US$ 675,000 (Six Hundred and Seventy Five Thousand United States Dollars).
Contractor shall return the bank letters of credit upon receiving all payments
hereunder including but not limited to the Operating, Stand By, Force Majeure
rates Mobilization, Demobilization, Transportation fees, Lost In Hole charges
arising out of this Contract. The Letter of Credit shall be acceptable to
Citibank and be irrevocable.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 9

--------------------------------------------------------------------------------



ARTICLE VII – OPERATOR’S INSTRUCTIONS


701. Instructions to Contractor


Operator may, from time to time, through its authorized representative or
representatives, issue written or oral instructions to Contractor covering
operations hereunder. Operator’s instructions may be general or may deal with
specific matters relating to operations hereunder including, without limitation,
instructions to stop operations, as to safety and well control, and drilling
instructions, but Operator shall have no right to require Contractor to drill
deeper than 20,000 feet unless Contractor agrees in writing.


ARTICLE VIII – RATES OF PAYMENT


801. Payment


Operator shall pay the Contractor the amounts from time to time due calculated
according to the rates of payment herein set forth, in accordance with the terms
and provisions of this Contract. No other payment shall be due from Operator
unless specifically provided for in this Contract, or agreed to in writing by
Operator.


802. Mobilization Fee


For mobilizing Drilling Rig, Contractor’s Items and Personnel including all
shipping, trucking, airfreight, dock expenses, customs agent fees in Turkey and
other charges, a fee of US$ 675.000 (Six Hundred and Seventy Five Thousand
United States dollars-hereinafter referred to as the “Mobilization Fee”) shall
be paid to Contractor. The mobilization shall be deemed to be completed when the
Drilling Rig, and Contractor’s Items have been delivered to the customs of
Country of Operations at Haifa Port, and payment of the Mobilization Fee shall
be as follows:



(a)
USD 175.000 (one hundred seventy five thousand) out of the Mobilization Fee has
been paid as per the Protocol;




(b)
$300,000, shall be paid upon execution of this Contract and upon receipt of the
related invoice, by Operator;




(c)
$200,000 shall be paid upon delivery of the Drilling Rig to the customs of
Country of Operations and upon receipt of the related invoice by Operator. i




(d)
The Transportation of the Drilling Rig from Haifa Port to Operator’s first well
location in Israel shall be invoiced to Operator by Contractor on a cost plus
15% Handling Fee basis.

 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 10

--------------------------------------------------------------------------------




803. Demobilization Fee


Operator shall pay Contractor a Demobilization Fee of US$ 675.000 (Six-Hundred
and Seventy-Five Thousand United States dollars) except that no Demobilization
Fee shall be due if this Contract is terminated pursuant to Clause 202 (b)
hereof.


The demobilization shall be deemed to be completed when the Drilling Rig, and
Contractor’s Items have been delivered to the customs of Country of Operations
at Haifa Port.


a) 75% of the Demobilization Fee shall be paid upon the Rig Release Date (the
time and date when the operations on the final well are complete and the drill
string is laid out in its entirety from the derrick. Date and time of release is
to be noted in the IADC tour report, as the official Rig Release Date of this
Contract, and
signed off by both Operator and Contractor designated representatives) of the
last well and upon receipt of the related invoice,


b) 25% of the Demobilization Fee shall be paid upon delivery of the Drilling Rig
to the customs of Country of Operations and upon receipt of the related invoice.


The Transportation of the Drilling Rig from Operator’s last well location in the
Country of Operations to Haifa Port shall be invoiced separately to Operator by
Contractor on a cost plus 15% Handling Fee basis. 75% of the estimated cost of
the Transportation shall be paid on the Rig Release Date as advance for the
Transportation and the remaining balance shall be invoiced upon completion of
the Transportation from the last well location to the Country of Operations’
Haifa Port.


In case of execution of a drilling contract with another operator in the Country
of Operations after the last well of Operator within the scope of this Contract,
Contractor shall reimburse the Demobilization Fee to Operator, provided that any
sum is received by the Contractor further to such drilling contract.
 
804. Operating Rate


The “Operating Rate” will be US$ 28,500 (Twenty-Eight Thousand and Five Hundred)
per 24-hour day and will first be paid on the Commencement Date, pro-rated to
the nearest hour. The Operating Rate shall continue to be paid except as herein
otherwise provided.


Operating rate will be applicable during rigging up and down of equipment for
electric logging and any wire line operations.


805. Standby Rate


The “Standby with Crew Rate” will be 90% of the Operating Rate per 24-hour day
and will be paid;



 
(a)
During production testing of a well, excluding running and pulling of tubulars.

 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 11

--------------------------------------------------------------------------------




 
(b)
During any period of delay when Contractor is unable to proceed because of an
act or omission of Operator including, without limitation, the failure of any of
Operator‘s Items, or the failure of Operator to issue instructions, provide
Operator’s Items or furnish services.




 
(c)
During any period Contractor is waiting for equipment that is supplied at
Operator 's request.




 
(d)
During any delay in operations solely due to the fault of Operator, its
contractors (except Contractor and its Subcontractors) or subcontractors,
including, but not limited to delay in providing access to the drilling
location.




 
(e)
During the time which operations hereunder are suspended due to abnormal or
hazardous formations and/or adverse weather conditions.




 
(f)
From the moment Contractor could have spudded the first well had it not been
delayed solely by Operator until the Operating Rate first becomes payable; or




 
(g)
During any period that the Drilling Rig is in transit between drilling locations
or in transit to the sea port of Israel for the demobilization to Turkey after
the last well; provided that if, at the termination of this Contract, Drilling
Rig is not moved to the sea port of Israel or the nearest place as mutually
agreed in writing, the period shall not exceed the reasonable estimated time
required to arrive at such place.



The “Standby with Reduced Crew Rate” will be 70% of the Operating Rate per
24-hour day and will be paid during periods of shutdown requested by Operator
when Operator anticipates that the Drilling Rig will be shut down for more than
five (5) consecutive days and part or all of Contractor’s Personnel are released
as mutually agreed between Operator and Contractor. However, Operator shall have
the right to cause Contractor to recommence operations at any time after 10
(ten) days from shutdown, by giving written notice to Contractor of 10 (ten)
days in advance of the date when operations are to be recommenced, provided that
there are available flights to the Country of Operations and there is not any
problem in obtaining the visas or work permits in scope of this Contract.
Operator shall reimburse Contractor for costs incurred in returning released
personnel to their point of origin and for costs of remobilizing personnel on
the re-commencement of operations. Operator shall be responsible for providing
security services at its own cost to protect Contractor's Items during the
period of such shutdown.
 
The “Standby without Crew Rate” will be 60% of the Operating Rate per 24-hour
day and will be paid during periods as defined in Article 302.


806. Repair Rate


The “Repair Rate” will be 100% of the Operating Rate per 24-hour day and will be
paid as follows:


(a) The Operating Rate up to an accumulation of 72 (seventy-two) hours per
calendar month.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 12

--------------------------------------------------------------------------------



(b) No compensation for the hours beyond a total of 72 (seventy-two) accumulated
hours per calendar month.


For the purpose of this rate calculation, partial days and months are to be
pro-rated. Contractor will use due diligence in effecting all repairs,
replacements or inspection in a good and competent manner and will use its best
efforts to replace any defective items in the time possible. Preventive
maintenance should, as much as it is possible, be carried out during periods
when the drilling equipment is idle.


807. Force Majeure Rate


The “Force Majeure Rate” will be 60% of the Operating Rate per 24-hour day and
will be paid during any period in which operations are not being carried because
of Force Majeure. If Force Majeure exceeds 45 (forty five) consecutive days,
either Party may elect to end the Contract. In such case, Contractor shall be
paid the Demobilization Fee and the Transportation fee to the Haifa Port
together with all re-exportation expenses of the Contractor’s Items.


808. Moving Fee


The “Moving Fee” will be the actual cost of moving (trucking, loading/unloading
and insurance) plus 15% handling fee and Stand-by with Crew Rate for a maximum
of 12 days for any location within 60 km distance from the first well as
addressed in the Contract in details. If the distance of the next location
exceeds 60 km., the additional number of days of the above total of days will be
subject to a mutual written agreement.


809. Variation of Rates


The rates and/or payments herein set forth shall be revised by the actual amount
of the change in Contractor’s cost if an event as described below occurs or if
the cost of any of the items hereinafter listed shall vary by more than the
amount indicated below from the Contractor’s cost thereof by 5% or by the same
amount after the date of any revision pursuant to this clause, all as evidenced
by reasonable written documentation supplied to the other Party:



 
(a)
if labor costs, including all benefits and the cost of foreign income taxes paid
by Contractor for its expatriate employees vary by more than five percent;




 
(b)
if Operator requests Contractor to increase the number of Contractor’s Personnel
in accordance with Clause 304 ;




 
(c)
if it becomes necessary for Contractor to change the work schedule of its
personnel as a result of a written request from Operator;




 
(d)
in the event described in Clause 1202 (Assignment)




 
(e)
if there is any change in legislation (other than Corporate tax legislation) by
the Country of Operations granting Operator the concession in which Contractor
is working that alters Contractor’s financial burden;

 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 13

--------------------------------------------------------------------------------




 
(f)
if the cost of insurance premiums varies by more than five percent;




 
(g)
if Contractor’s interest rate varies by more than one-half of one percent.



ARTICLE IX – INVOICES AND PAYMENTS


901. Monthly Invoices


Contractor shall invoice Operator, at the end of each month, for all daily
charges earned by Contractor during that month. Other charges shall be invoiced
as earned. Invoicing for daily charges will reflect details of the time spent
(calculated to the nearest hour) and the rate charged for the time; invoices for
other charges will be accompanied by invoices supporting costs incurred for
Operator or other substantiation as required.


902. Payment


Operator shall pay, by telegraphic transfer, all invoices within 15 (fifteen)
days upon the receipt thereof except that if Operator disputes an item invoiced,
Operator shall, within 10 (ten) days upon the receipt of the related invoice
,notify Contractor of the item disputed, if any, in writing, specifying the
reason therefore, and payment of the disputed item shall be withheld by Operator
until the settlement of the dispute, but payment shall be made of any undisputed
invoices. Any sums not paid by Operator in accordance with the Contract within
15 (fifteen) days upon the receipt of invoice shall bear interest at the rate of
12 (twelve) percent per annum from said due date until paid. In terms of the
disputed invoices, the due date for the disputed but ultimately paid amounts
shall be deemed to be the end of 15 days specified above beginning from the date
of invoice, and thus, such disputed amounts shall bear interest at the rate of
12 (twelve) percent per annum from the said due date until paid; .but not from
the date of settlement. If Operator refuses to pay undisputed items together
with the applicable interest, if any, in compliance with the Contract,
Contractor shall also have the right to terminate this Contract by a 10-day
written notice to Operator, unilaterally without any prejudice to the accrued
rights of Parties, including the right of Contractor to be paid the
Demobilization Fee.


903. Method of Payment


All payments due by Operator to the Contractor hereunder shall be made in United
States Dollars at Contractor’s bank account which is;


Beneficiary  : ALADDIN MIDDLE EAST, LTD.
Bank             : INTRUST BANK, N.A.
                         Wichita, Kansas, USA
Account No  : 41142772
Routing        : 101100029


INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 14

--------------------------------------------------------------------------------



Rates specified in this Contract are based on current exchange rate (1 EURO=
1.5502 USD) and are subject to change if the rate reduces by more than 10% at
the time of payment as published in the Wall Street Journal for the payment
date.


ARTICLE X – LIABILTY


1001. Equipment or Property


Except as specifically provided herein to the contrary, each Party hereto shall,
at all times, be responsible for and shall hold harmless and indemnify the other
Party from and against any damage to or loss of its own equipment or property,
regardless of the cause of loss, including the negligence of such Party, and
despite the fact that a Party’s items may be under the control of other Party,
except that;



 
(a)
Operator shall, to the extent Contractor’s insurance does not compensate
Contractor, therefore, be responsible at all times for damage to or destruction
of Contractor’s Items or property caused by exposure to unusually corrosive or
otherwise destructive elements, including those which are introduced into the
drilling fluid from subsurface formations or the use of corrosive additives in
the fluid.




 
(b)
Operator shall, to the extent Contractor’s insurance does not compensate
Contractor, therefore, be responsible for the damage to or loss of Contractor’s
drill string, and shall reimburse Contractor for such damage or loss at lesser
of the CIF replacement cost of the item so lost or damaged or the Lost in Hole
prices as shown in Appendix A – Part IV; with the understanding, however, that
the indemnity granted in this Clause 1001 shall not indemnify either Party for
liabilities incurred by it as a result of obligations undertaken in a contract
with a third party.



1002. The Hole


In the event the hole should be lost or damaged, Operator shall be solely
responsible for such damage to or loss of the hole, including the casing
therein, unless such loss or damage was caused by the wilful misconduct of
Contractor, or its employees, agents or subcontractors.


1003. Inspection of Materials Furnished by Operator


Contractor agrees to visually inspect all material furnished by Operator before
using same and to notify Operator of any apparent defects therein. Contractor
shall not be liable for any loss or damage resulting from the use of material
furnished by Operator.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 15

--------------------------------------------------------------------------------



1004. Contractor’s Personnel


Contractor agrees to protect, defend, indemnify, and save Operator, its
officers, directors, employees and joint owners harmless from and against all
claims, demands, and causes of action of every kind and character, without limit
and without regard to the cause or causes thereof or the negligence of any Party
or Parties, arising in connection herewith in favor of Contractor’s employees or
Contractor’s subcontractors or their employees, or Contractor’s invitees, on
account of bodily injury, death or damage to property. If it is judicially
determined that the monetary limits of insurance required hereunder or of the
indemnities voluntarily and mutually assumed under paragraph 1004 (which
Contractor and Operator hereby agree will be supported either by available
liability insurance, under which the insurer has no right of subrogation against
the indemnitee, or voluntarily self-insured, in part or whole) exceed the
maximum limits permitted under applicable law, it is agreed that said insurance
requirements or indemnities shall automatically be amended to conform to the
maximum monetary limits permitted under such law.


1005. Operator’s Personnel


Operator agrees to protect, defend, indemnify, and save Contractor, its
officers, directors and employees harmless from and against all claims, demands,
and causes of action of every kind and character, without limit and without
regard to the cause or causes thereof or the negligence of any Party or Parties,
arising in connection herewith in favor of Operator’s employees or Operator’s
contractors or their employees, or Operator’s invitees, other than those parties
identified in paragraph 1004 on account of bodily injury, death or damage to
property. If it is judicially determined that the monetary limits of insurance
required hereunder or of the indemnities voluntarily and mutually assumed under
paragraph 1005 (which Contractor and Operator hereby agree will be supported
either by available liability insurance, under which the insurer has no right to
subrogation against the indemnities, or voluntarily self-insured, in part or
whole) exceed the maximum limits permitted under applicable law, it is agreed
that said insurance requirements or indemnities shall automatically be amended
to conform to the maximum monetary limits permitted under such law.


1006. Pollution and Contamination


Notwithstanding anything to the contrary contained herein, it is understood and
agreed by and between the Contractor and Operator that the responsibility for
pollution or contamination shall be as follows:



 
(a)
The Contractor shall assume all responsibility for (including cleaning up and
containment) of all pollution or contamination which originates above the
surface from improper care or disposition of items in Contractor’s possession
and control and directly associated with Contractor’s Items and facilities and
shall protect, defend, indemnify and save the Operator harmless from and against
all claims, demands, and causes of action of every kind and character arising
thereform.




 
(b)
Excluding matters for which Contractor is responsible as per (a) above, Operator
shall assume all responsibility for (including control and removal of the
pollutant involved) and shall protect, defend, indemnify and save the Contractor
harmless from and against all claims, demands, and causes of action of every
kind and character arising directly or indirectly from all pollution or
contamination, which may occur from the negligence of Contractor or otherwise
during the term of this Contract or as a result of operations hereunder,
including, but not limited to, that which may result from fire, blowout,
cratering, seepage or any other uncontrolled flow of oil, gas, water or other
substance, as well as the use or disposition of oil emulsion, oil base or
chemically treated drilling fluids, contaminated cuttings or cavings, lost
circulation and fish recovery materials and fluids.

 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 16

--------------------------------------------------------------------------------




 
(c)
In the event a third party commits an act or omission which results in pollution
or contamination for which either the Contractor or Operator for whom such Party
is performing work is held to be legally liable, the responsibility therefore
shall be considered, as between the Contractor and Operator, to be the same as
if the Party for whom the work was performed had performed the same and all of
the obligations respecting defense, indemnity, holding harmless and limitation
of responsibility and liability, as set forth in (a) and (b) above, shall be
specifically applied.



1007. Cost of Control


Operator shall be liable for the cost of regaining any control of any wild well
and shall defend, release, hold harmless and indemnify Contractor for any such
cost regardless of the cause thereof, excepting the negligence or wilful
misconduct of Contractor, its agents, employees or subcontractors.


1008. Underground Damage


Operator agrees to defend, release, hold harmless and indemnify the Contractor
for any and all claims except the negligence or wilful misconduct of Contractor,
its agents, employees or subcontractors against Contractor resulting from
operations under this Contract on account of injury to destruction of, or loss
or impairment of any property right in or to oil, gas or other mineral substance
or water, if at the time of the act or omission causing such injury,
destruction, loss, or impairment, said substance had not been reduced to
physical possession above the surface, and for any loss or damage to any
formation, strata, or reservoir beneath the surface.


1009. Consequential Damages


Neither Party shall be liable to the other for special, indirect, consequential
damages resulting from or arising out of this Contract, including, without
limitation, loss or profit of business interruptions, however same may be
caused.


ARTICLE – XI INSURANCE


1101. Contractor’s Insurance


Contractor shall carry and maintain the insurance shown in Appendix B.
Contractor may from time to time, with the prior approval of Operator, change
the insurance it carries. Contractor will increase its insurance beyond the
limits provided for herein or will change its insurance if required by Operator,
but additional cost will be paid by Operator.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 17

--------------------------------------------------------------------------------



1102. Operator’s Insurance


Operator shall purchase a Control of Well insurance policy against blow-outs
and/or any risks that are associated with the well condition due to high
pressure gas that may come out from the well. Such policy should cover
Contractor’s Drilling Rig and Items on location priced at US$15,000,000 as well
as any possible losses to Contractor’s Personnel. Contractor shall be made a
party as beneficiary to such policy. Upon completion of mobilization, Operator
shall provide Contractor with a copy of the policy. In case that Operator cannot
obtain such insurance policy, Operator shall pay for the value of the Drilling
Rig and Items as per the provisions of Appendix C in case of any blow-outs
and/or any risks that are associated with the well condition due to high
pressure gas that may come out from the well within 30 days upon occurrence.


1103. Policies and Receipts


Upon execution of this Contract, Contractor will furnish Operator with
certificates of all its insurance policies relating to Contractor’s operations
hereunder.


1104. Subrogation


For liabilities assumed hereunder by Contractor, its insurance shall be endorsed
to provide that the underwriters waive their right of subrogation against
Operator. Operator will, as well, cause its insurer to waive subrogation against
Contractor for liability it assumes.


ARTICLE XII – SUBLETTING AND ASSIGNMENT


1201. Subcontractors by Operator


Operator may employ other contractors to perform any of the operations or
services to be provided or performed by it according to Appendix A.


1202. Assignment


Neither Party may assign this Contract to anyone other than an affiliated
company without the prior written consent of the other, and prompt notice of any
such intent to assign shall be given to the other Party. In the event of such
assignment, the assigning Party shall remain liable to the other Party as a
guarantor of the performance by assignee of the terms of this Contract. If any
assignment is made by Operator that alters Contractor’s financial burden,
Contractor’s compensation shall be adjusted to give effect to any increase or
decrease in Contractor’s operating costs or in taxes in the new operating area.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 18

--------------------------------------------------------------------------------



ARTICLE XIII – NOTICES


1301. Notices


Notices, reports and other communications required or permitted by this Contract
to be given or sent by one Party to the other shall be delivered by hand,
overnight courier, confirmed facsimile or confirmed e-mail transmission to:


Operator’s Address:       Zion Oil & Gas, Inc.
Bareket 15, PO Box 3138
Caesarea Industrial Park
Israel 38900
Tel: +972.4.6231425
Fax: +972.4.6231427
E-mail: gperry@zionoil.com
 
Attn: Glen Perry, President


Contractor’s Address:     Aladdin Middle East Ltd.
Sogutozu Caddesi No: 23
Balgat, 06520, Ankara, Turkey
Tel: +90.312.2873500
Fax: +90.312.2873357 / 2875768
E-mail: cetinmumcuoglu@sayergroup.com
 
Attn: Huseyin Cetin Mumcuoglu, General Manager


as the case may be. Either Party shall inform the other Party in writing of any
change in address. Otherwise, notifications made to the addresses of Parties
written in this Clause shall be valid and be deemed to be duly made..


ARTICLE XIV – GENERAL


1401. Confidential Information


All information obtained by the Contractor in the conduct of operations
hereunder shall be confidential and not be divulged by Contractor or its
employees, agents or subcontractors without the written consent of Operator.


1402. Dispute Resolution


All disputes arising out of or in connection with this Contract shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one or more arbitrators appointed in accordance with the said Rules.
Arbitration language shall be English. The place of arbitration shall be in
London, United Kingdom.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 19

--------------------------------------------------------------------------------



1403. Attorney’s Fees


In any suit or arbitration proceedings respecting this Contract the Parties
agree that the successful Party shall be entitled to recover its reasonable
attorney’s fees and costs.


1404. Force Majeure


Except as otherwise provided in this Clause 1404, each Party shall be excused
from complying with the terms of this Contract, except for the payment of monies
then due, if and for so long as such compliance is hindered or prevented by
riots, strikes, wars (declared or undeclared), insurrections, rebellions,
terrorist acts, civil disturbances, dispositions or order of governmental
authority, whether such authority be actual or assumed, acts of God (other than
weather conditions), inability to obtain equipment, supplies of fuel, or by act
or cause which is reasonably beyond the control of such Party, such causes being
herein sometimes called “Force Majeure”. If any failure to comply is occasioned
by a governmental law, rule, regulation, disposition or order as aforesaid and
the affected Party is operating in accordance with good oilfield practice in the
area of operations and is making reasonable effort to comply with such law,
rule, regulation, disposition or order, the matter shall be deemed beyond the
control of the affected Party. In the event that either Party hereto is rendered
unable, wholly or in part, by any of these causes to carry out its obligation
under this Contract, it is agreed that such Party shall give notice and details
of Force Majeure in writing to the other Party as promptly as possible after its
occurrence. In such cases, the obligations of the Party giving the notice shall
be suspended during the continuance of any inability so caused except that
Operator, shall be obliged to pay to Contractor the Force Majeure Rate provided
for in clause 807 (Force Majeure Rate)


1405. Right to Audit


Contractor shall keep proper books, records and accounts of operations hereunder
and shall permit Operator at all reasonable times during the term of this
Contract to inspect the portions thereof related to any variation of the rates
hereunder.


1406. Waivers


It is fully understood and agreed that none of the requirements of this Contract
shall be considered as waived by either Party unless the same is done in
writing, and then only by the persons executing this Contract or other duly
authorized agent or representative of the Party.


1407. Entire Agreement


This Contract with its Appendices shall be the entire agreement between the
Parties and supersedes and replaces any oral or written communications
heretofore made between the Parties relating to the subject matter hereof.


1408. Inurement


This Contract shall inure to the benefit of and be binding upon the Parties and
their respective permitted successors and assigns.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 20

--------------------------------------------------------------------------------



1409. Expropriation, Confiscation, Nationalization and War Risks


(a) In the event the Drilling Rig or any or all of Contractor’s Items, spare
parts and/or supplies directly associated therewith (i) cannot lawfully be
exported from the Country of Operations in which it was operating following
termination of drilling operations under this Contract because Contractor cannot
obtain an export license or permit because of other governmental restrictions
and not directly related to Contractor's act or failure to act; or (ii) are lost
to Contractor through confiscation, expropriation, nationalization or
governmental seizure and not directly related to Contractor's act or failure to
act; or (iii) are seized or damaged or destroyed as a result of insurrection,
terrorist acts, riot or war (declared or undeclared) or other similar
occurrences during the term of this Contract, Operator will within sixty (60)
days following the occurrence of any such event pay Contractor the value (as set
out in Appendix C) of all such property so restricted, confiscated,
expropriated, nationalized, seized, damaged or destroyed, from which value shall
be subtracted the total of the following;



 
(1)
any amount paid Contractor by such governmental unit or body;




 
(2)
any amount paid Contractor from insurance;




 
(3)
depreciation in accordance with the schedule attached hereto as Appendix C, but
not to exceed 30% of said value. Depreciation shall be computed commencing with
the date upon with each component of Contractor’s Items is placed into service
under this Contract.



Following the payment by Operator for Contractor’s property under the conditions
set forth (which shall be made in the currency in which the original purchase
thereof was made), to Contractor and at the time of such payments, Operator
shall have the option to require Contractor to immediately assign all of its
right, title and interest in the Drilling Unit to Operator.


(b) Should a change of political or other condition occurs which would enable
Contractor again to assume possession of the Drilling Rig and/or its Items,
spare parts and supplies directly associated therewith, Contractor agrees to
repay to Operator such amounts as Operator may have paid to Contractor under
this Clause 1409, less such amounts as agreed between the Parties, if any, as
may be required to restore the Drilling Rig, Contractor’s Items, spare parts and
supplies directly associated therewith to the same condition they were in at the
time of suspension of drilling operations, and also less such amount (to be
agreed upon by Operator and Contractor) as shall equitably compensate Contractor
for deterioration, and/or depreciation thereof during the period of nonuse
resulting from the causes set forth in this Clause 1409. In the event of such
resumption of possession of the Drilling Rig, Operator shall reassign all of its
right, title and interest in said Drilling Rig, Contractor’s Items, spare parts
and/or supplies to Contractor as of such time of resumption of possession.


(c) All costs and other charges provided for in this Clause 1409 are subject to
adjustment after audit.
 
INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 21

--------------------------------------------------------------------------------



(d) If requested by Operator in writing, Contractor agrees to obtain to the
extent then and thereafter available, insurance covering all or such portion of
the risks specified in this Clause 1409 as Operator may direct.


Operator shall be named as co-insured in any such policy or policies of
insurance, which shall provide for the payment of losses thereunder in United
States dollars or at the option of Operator, in the currency in which the
original purchase was made. The provisions of such insurance and cost thereof
shall be subject to Operator’s approval prior to the issuance thereof.


The cost of such insurance shall be paid by Operator to Contractor within twenty
(20) days after invoice from Contractor evidencing the payment by Contractor of
the premiums for such specified insurance.


(e) Contractor shall pay to Operator any monies with respect to such
expropriation, etc., which Contractor receives and for which Operator has not
already received credit after payment has been made by Operator to Contractor
under Clause 1409.


IN WITNESS WHEREOF, each Party has executed this Contract in two original
copies, as of the date first written above.


OPERATOR
:
      
By
: Cetin Mumcuoglu
   
Title
: General Manager
   
CONTRACTOR
:
      
By
: Richard Rinberg
   
Title
: Chief Executive Officer



INTERNATIONAL DAYWORK DRILLING CONTRACT – LAND
Page 22

--------------------------------------------------------------------------------


 